DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-4, 8-11, 15-18 and 22-24 are pending.  They comprising of 3 groups:
1) system1: 1-4, and 22, and   
2) Method1: 8-11, and 23, and  
3) Article1: 15-18, and 24.
Response to Arguments
Applicant's arguments on amendment of 2/1/2021 are noted and the results are shown below:
I. 101 Rejection: maintained.
Applicant’s arguments were reviewed but not found to be persuasive.  See back pages.
II. 103 Rejection: maintained.
Applicant’s arguments that KILLORAN et al was not a prior art because KILLORAN et al. and the present application were commonly owned as of the effective filing date (March 19, 2012) of the present application due to 35 U.S.C §102(b)(2)(C) was persuasive and the rejection has been withdrawn, however, a new reference has been used.  

As of Feb. 1, 2021, independent system claim 1 is as followed:
1. (Previously Presented) A system for improving security of a transaction that spans a plurality of computer networks by utilizing Short Message Service (SMS) and Simple Mail Transfer Protocol (SMTP), the system comprising:
[I] a first communication interface that is communicatively coupled to a mobile device via a first network from the plurality of computer networks;


[III] a processor that is communicatively coupled to the first communication interface and the second communication interface, wherein the processor:
[1] receives, using the first communication interface, an SMS message from the mobile device of a user, wherein the SMS message is associated with the transaction,
[2] transmits, using the first communication interface, an email response message, based on the SMS message received, wherein the email response message includes information indicating an amount of the transaction and the email response message is transmitted to an email address of the user via SMTP,
	[3] receives, using the first communication interface, a confirmation email message that authorizes the transaction from the mobile device via SMTP, wherein the confirmation email message is generated in response to the email response message, and
	[4] in response to receiving the confirmation email message, initiates a transfer of funds in the amount of the transaction from an account of the user using the second communication interface.
Note: for referential purpose, numerals [1]-[4] are added to the beginning of each element.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-4, 8-11, 15-18 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 

(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 
and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  
For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019)
Under the current October 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale

Step 1: In the instant case, 
Claim category:
(1) System: claims 1-4 and 22 are directed to a system comprising a processors, memory devices storing instructions for carrying out well known steps of multi-factor authentication for a transaction for fundraising to charities using text message and email message.  (Step 1:Yes).
(2) Method: claims 8-11 and 23, 15-18 and 24, are method and article for carrying out well known steps of multi-factor authentication for a transaction for fundraising to charities using text message and email message.
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101. 
Under the recently revised guidance: 



Step 2A: 
1) Prong 1: Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 
(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
 
does not integrate that exception into a practical application, determines whether the claim:
Step 2B: 
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or

Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
(4) MPEP § 2106.05 (d) and Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 
Analysis:

Claims 1-4, 8-11, 15-18 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
1) Prong 1: Independent claim 1 recites a well known concept for fundraising comprising the steps of: 
(1) receiving information associated with a transaction (donation) request to a related entity (charity organization) via a mobile device of a user (donor), 
(2) sending response information (message) to the user (donor) including transaction (donation) information, 
(3) receiving information for confirming the transaction (donation) amount from the user (donor),    
(4) initiating a transfer of funds of the user (donor) to the related entity (charity organization).
In summary, the claims using well known and conventional steps of multi-factors authentication (MFA) of a request for an Electronic Funds Transfer (“EFT”) of a donation using mobile device and other types of device.  The MFA improves the security of an inquiry or request of a financial transaction. The multi-factor authentication for a transaction using text message communication channel and email message channel for authentication via a mobile device.  The claim recites an abstract idea of multi-factors authentication which is a method of organizing human activities between the entity, donor, and charity organization.
(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

yes: fundraising for charity organization. 
(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

yes: fundraising for charity organization which is a commercial or legal interactions.
(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

yes: fundraising for charity organization by managing relationship or interaction between various entities or people such as donor entity, sponsor entity, charity organization, user/viewer of ad (product/service). 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

yes: fundraising for charity organization by managing relationship or interaction between various entities or people such as donor entity, sponsor entity, charity organization, user/viewer of ad (product/service) and evaluating strategies to increase donation amount and donors.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Also, under Revised guidance:
(1) receiving information (message)		Data gathering, is merely insignificant extra 
						-solution activity (IE-SA). 
(2) transmitting information (message).	Data transmitting, IE-SA.
(3) receiving information (message).		Data gathering, IE-SA.
(4) transferring (donating) funds.		Mental step, 
Data transmitting, IE-SA.

(2) Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion: none.  
As shown in the Background of the invention, [0001-0009], the invention appears to deal with a method for improving fundraising for charitable cause through sponsored advertising using on-line communities.
 (2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion: none.  
The servers, database, and computing device are generic computer devices.

(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion: none.  
The claims using well known and conventional steps of multi-factors authentication (MFA) of a request for an Electronic Funds Transfer (“EFT”) of a donation using mobile device and other types of device.  The MFA improves the security of an inquiry or request of a financial transaction. The multi-factor authentication for a transaction using text message communication channel and email message channel for authentication via a mobile device.
The analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).

beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion: The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, using well known and conventional steps of multi-factors authentication (MFA) of a request for an Electronic Funds Transfer (“EFT”) of a donation using mobile device and other types of device.  The MFA improves the security of an inquiry or request of a financial transaction. The multi-factor authentication for a transaction using text message communication channel and email message channel for authentication via a mobile device.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion: The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.

(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion: as shown above, the 4 steps (1) and (4) in independent claim 1 cite insignificant extra-solution activity.

(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
 Conclusion: The 4 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  

Step 2B: 
Because the claims recite a judicial exception and do not integrate that exception into a practical application, then the next step is:
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or

Conclusion:
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures, a mobile device and a processor of a computer system, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  See, for example, Fig. 6, ¶¶ [0015-0078] of applicant’s specification.  In claim 1, are broadly applied at a high level of generality to perform the recited functions. Furthermore, these elements perform well-known, conventional activities (e.g., general processing functions and data storage).  In other words, the claimed processor is a general purpose computer and is not regarded as a particular machine.  Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more than an abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
This judicial exception is not integrated into a practical application because using well known and conventional steps of multi-factors authentication (MFA) of a request for an Electronic Funds Transfer (“EFT”) of a donation using mobile device and other types of device.  The MFA improves the security of an inquiry or request of a financial transaction. The multi-factor authentication for a transaction using text message communication channel and email message channel for authentication via a mobile device.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a mobile device”, “a processor” and “memory device” to perform those cited steps amounts to no more than mere to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible. 
All of these concepts relate to using well known and conventional steps of multi-factors authentication (MFA) of a request for an Electronic Funds Transfer (“EFT”) of a donation using mobile device and other types of device.  The MFA improves the security of an inquiry or request of a financial transaction. The multi-factor authentication for a transaction using text message communication channel and email message channel for authentication via a mobile device.
Furthermore, the business or process event/condition analysis steps are well known practice for charity fundraising as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
As for the use of a system, as shown in Figs. 1 and 6, to carry out the steps [1]-[4] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (1) receiving information (message), (2) transmitting information (message), (3) receiving information (message), and (4) donating/transferring funds, these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
The “computer”, and “computer processor”, are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Their collective functions merely provide conventional computer implementations and wherein the computer is being used for the very purpose that such devices are known to be used for, e.g. more efficient, faster, handling complex operations, etc. 
October 2019 Update: Subject Matter Eligibility 

page 7
In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 

a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A. 830 F3d 1350, 119 U.S.P.Q. 2d 1739 (FED. Cir. 2016)48 

page 8 
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.;49 

a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC;50 
 
As for dep. claims 2-3, which deal with identifying the user information such as account, identity, etc., from the received SMS text, this further limits the scope of the abstract idea “received text from the donor”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claims 4 and 22, which deal with identifying the user information such as donation amount, charity organization, etc., from the received SMS text, this further limits the scope of the abstract idea “received text from the donor”, however, they are not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
Therefore, claims 1-4, 8-11, 15-18 and 22-24 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 		step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Graham factual inquiries.

Claims 1-2, 22 (system1) and respectively 8-9, 23 (method1) and 15-16 and 24 (article1) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) WO 2007/079054			WO 2007/079054 and 
(2) KAPUR et al.			US 2012/0.323.762.

As for independent claims 1, 8 and 15, WO 2007/079054 discloses a system for improving security of a transaction that spans a plurality of computer networks by utilizing Short Message Service (SMS) and Simple Mail Transfer Protocol (SMTP), the system comprising:
[I] a first communication interface that is communicatively coupled to a mobile device via a first network from the plurality of computer networks;
	
    PNG
    media_image3.png
    444
    350
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    420
    600
    media_image4.png
    Greyscale

{see Fig. 5, Network 22, the “network interface” is inherently communicatively coupled to a mobile device via a first network from the plurality of computer networks {see Fig. 1, 22}.
[II] a second communication interface that is communicatively coupled to server of a financial institution via a second network from the plurality of computer networks; and
{see Fig. 5, Donation Server 18, the “network interface” 98 of the “Donation Server”}.

[III] a processor that is communicatively coupled to the first communication interface and the second communication interface, wherein the processor:
{see Fig. 5, Donation Server 18, the “network interface” 98 of the “Donation Server, Network 22”, the “network interface” is inherently communicatively coupled to a mobile device via a first network from the plurality of computer networks.”

first communication interface, an SMS message from the mobile device of a user (donor), wherein the SMS message is associated with the transaction,
{See Fig. 2B and 2C}
	
    PNG
    media_image5.png
    376
    336
    media_image5.png
    Greyscale


[2] transmits, using the first communication interface, an response message, based on the SMS message wherein the response message includes information indicating an amount of the transaction and the response message is transmitted to the user’s mobile device (donor) via SMS,
{see Fig. 2C, element 60 “Please confirm $5.00 Donation”, say “No” or “Yes”}


    PNG
    media_image6.png
    340
    396
    media_image6.png
    Greyscale

	

    PNG
    media_image7.png
    76
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    207
    557
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    122
    524
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    144
    537
    media_image10.png
    Greyscale


[3] receives, using the first communication interface, a confirmation message that authorizes from the mobile device via SMS, wherein the confirmation message is generated in response to the response message,
	
    PNG
    media_image11.png
    164
    568
    media_image11.png
    Greyscale



    PNG
    media_image9.png
    122
    524
    media_image9.png
    Greyscale


    PNG
    media_image12.png
    141
    551
    media_image12.png
    Greyscale


{See Fig. 5, Network Interface 98, Donation Server 18, Donation DB 110, see abstract or page 3, lines 15-20, “a communication provider may collect the donation …. and gives the donation to the indicated non-profit”.  
WO 2007/079054 fairly teaches the claimed invention except for: 
(1) the type of response message transmitted to the user’s mobile device, a different channel in the form of an emailed response message and sent to the email address of the user (donor) via SMTP.  
(2) the type of confirmation message sent from the user’s mobile device of the user (donor), an emailed confirmation message via SMTP.  
(3) an email address of the user.

In a system/method of multi-factor balance inquiry and electronic fund transfer (EFT), KAPUR et al. teaches a secure multi-factor authentication system comprising using a 2nd channel different/separate from the 1st channel such as email, SMS text, or other communication channels may be used to receive the authentication, see [0035], [0036] and [0038].  In other word, if the 1st channel is communication through mobile device, then the 2nd channel of authentication is email message.

    PNG
    media_image13.png
    681
    475
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    373
    450
    media_image14.png
    Greyscale

  
    PNG
    media_image15.png
    209
    572
    media_image15.png
    Greyscale
  

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of WO 2007/079054 by using a secure multi-factor authentication, a different channel from SMS text messages such as email messages, for inquiries and/or EFTs as taught by KAPUR et al. for improving security, as taught in [0036]-[0038].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element 
As for dep. claim 2 (part of 1 above), respective 9 (part of 8 above), and 16 (part of 15 above), which deals with the identification of the account of the user, WO 2007/079054 discloses on Fig. 5, Donation Server 18, “Donation DB 106”, “User Profile 112”, “Non-Profit DB 108”, and “Mobile Communication Device 16a”, “Donor Profile 136”, “Non-Profit 138”, wherein the processor can identify the account of the user in response to an originating number of the SMS message and give a donation to the indicated non-profit while charging the donation amount to the user’s account on file.  This is also taught in KAPUR et al. [0035] cited above.
	
    PNG
    media_image14.png
    373
    450
    media_image14.png
    Greyscale

As for dep. claim 22 (part of 1 above), and respective 23 (part of 8 above), and 24 (part of 15 above), which deals with the determination of the email address based on SMS message, this is taught in WO 2007/079054 teaches on Fig. 4B, and page 12, lines 13-27 wherein the email is obtained from “contact information” provided by the mobile device screen 84 or text box 86 which is SMS message.  This is also taught in KAPUR et al. [0038 …an email address or other contact information may be received by computing device 120 to be used to initiate the communication…]

Dependent claims 2-4, 9-11 and 16-18 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over (1) WO 2007/079054/KAPUR et al. as applied to independent claims 1, 8, and 15 above, and further in view of (2) DODIN, US 2007/0.203.836.
As for dependent claims 2, 9 and 16, in a similar “Text Message Payment” system for donation to charity, DODIN teaches the use of a parser for breaking the messages into pieces of information, obtain and identifying the pieces of information such as user identifier, user account, amount of payment, etc. See Fig. 1B, 3A, Fig. 2, Fig. 3B, Fig. 5, and [0089-0090].

    PNG
    media_image16.png
    215
    762
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    306
    772
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    578
    774
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    475
    775
    media_image19.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of WO 2007/079054 / KAPUR et al. by including the use of a parser as taught by DODIN for breaking the messages into pieces of information, obtain and identifying the pieces of information such as user identify, user account, amount of payment, etc. See Fig. 1B, 3A, Fig. 2, Fig. 3B, Fig. 5, and [0089-0090].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 3 (part of 1 above), and respective 10 (part of 8 above), 17 (part of 15 above), which deal with text parsing parameters, i.e. identifying a user account, this is taught by DODIN for the same citations as shown above.
1 above), and respective 11 (part of 8 above), 18 (part of 15 above), which deal with text parsing parameters, i.e. identifying the transaction (donation) amount, this is taught by DODIN for the same citations as shown above.  The identifying of any desired text or features related to the donation features would have been obvious.
As for new dep. claim 22 (part of 1 above), and respective 23 (part of 8 above), and 24 (part of 15 above), which deals with the determination of the email address based on SMS message, this is taught by DODIN for the same citations as shown above.  The identifying of any desired text or features related to the donation features would have been obvious. This is also taught in KAPUR et al. [0038 …an email address or other contact information may be received by computing device 120 to be used to initiate the communication…]
Dependent claims 22-24 are also rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over (1) WO 2007/079054/KAPUR et al. as applied to independent claims 1, 8, and 15 above, and further in view of (4) IANNI et al, US 2012/0185545.
In a method/apparatus for exchange of information, IANNI et al. teaches the concept wherein an email address of a user is determined based on the received message, see Fig. 22, and respective [0083].
	
    PNG
    media_image20.png
    268
    503
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    365
    500
    media_image21.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of WO 2007/079054 / KAPUR et al. by including the email address determination feature as taught by IANNI et al. for transmitting a message to the participant using the email address, see Fig. 22, step 2260 and [0083].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments on amendment of 2/1/2021 are noted and the results are shown below:
I. 101 Rejection:
1. Applicant’s comments on page 10-11 that the present claims are patent-eligible because it is directed to an improvement in facilitating electronic donation to charitable 
 2. Applicant’s comments on pages 12-13 many of the present steps of the claimed invention cannot be carried out in human mind is not persuasive because the claim steps merely apply the well known and conventional  “multi-factor authentication” for balance inquiries and/or donation environment and wherein the 1st channel of communication is SMS message and the 2nd channel of communication is email or message of the email type, SMTP.  As long as the 1st and 2nd channel is different, it meets the test.
See KAPUR et al., US 2012/0.323.762, par [0038].

    PNG
    media_image15.png
    209
    572
    media_image15.png
    Greyscale

   
3. The statement on page 13 that the present claimed invention are directed to an improvement in computer network security is inaccurate because there is no steps or functions in the claim that improves computer network security, as shown in claim 1 below. 
[1] receives, using the first communication interface, an SMS message from the mobile device of a user, wherein the SMS message is associated with the transaction,
[2] transmits, using the first communication interface, an email response message, based on the SMS message received, wherein the email response message includes information indicating an amount of the transaction and the email response message is transmitted to an email address of the user via SMTP,
receives, using the first communication interface, a confirmation email message that authorizes the transaction from the mobile device via SMTP, wherein the confirmation email message is generated in response to the email response message, and
	[4] in response to receiving the confirmation email message, initiates a transfer of funds in the amount of the transaction from an account of the user using the second communication interface.
	The results of the steps are: 
	[1] received message, 
	[2] transmitted message, 
	[3] received message, and 
	[4] transferred funds.  
The current claimed invention deals with well known and conventional steps of multi-factors authentication (MFA) of a request for an Electronic Funds Transfer (“EFT”) of a donation using mobile device and other types of device.  The MFA improves the security of an inquiry or request of a financial transaction.  Therefore, the statement that the present claims are directed to an improvement in computer network security is false.  
 4. The statement on pages 16-17 that the present claimed invention are directed to an improvement of a transaction that spans a plurality of computer networks by utilizing text message using SMS and email message using SMTP is noted; however, this is merely applying well known concept of a secure multi-factor authentication system asking question such as beside what the user knows, prove what he has by comprising using a 2nd channel different/separate from the 1st channel such as email, SMS text, or other communication channels may be used to receive the authentication.  In other word, if the 1st channel is communication through mobile device, then the 2nd channel of authentication is email message or other communication.  The text service of a mobile device is carried out using the SMS while the email service of a mobile device is carried out using SMTP.

    PNG
    media_image22.png
    160
    550
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    122
    552
    media_image23.png
    Greyscale

3) 103 Rejections:
Applicant’s argument that KILLORAN  et al. is not a prior art because KILLORAN et al. and the present claimed invention were commonly owned as of the effective filing date (March 19, 2012 of the present application, see 35 U.S.C. 103(b)(2)(c) is persuasive and the reference has been withdrawn.  However, a new rejection has been cited using the previous reference WO 2007/079054 and new reference KAPUR et al. to teach well known and conventional “multi-factor authentication”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689